PER CURIAM.
This is an appeal from an order of the circuit court which, on Dade County’s motion, dismissed the county as a defendant. The action was in tort under the attractive nuisance doctrine. The county and the defendant contractor were allegedly in possession. The trial court held that the complaint failed to state a cause of action against the county, saying:
“ * * * having taken judicial knowledge of the fact that the real property involved is a part of the Palmetto By-Pass, which has been designated as a State Road, and having taken further cognizance of Florida Highway Code, Fourth Part, particularly § 337.28(2) and § 337.29(2), Florida Statutes, 1959 [F.S.A.], was and is of the opinion that the defendant Dade County was merely a conduit for the acquiring of title to the real property by the State Road Department, and was acting solely as the agent of the State Road Department under the applicable State Law for the acquiring of said title, * * *
We agree, and affirm the order appealed.
Affirmed.